DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 8 and 15, in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that the Groups have unity because the publication to Jeon US 2015/0322365 does not disclose or suggest the subject matter as claimed, for example the specific dimer composition and other features.  This is not found persuasive because the technical feature linking the groups does not require the specifics of the base oil of claim 1. The technical feature is a saturated hydrocarbon base oil, with no specific dimer composition or other features as recited in claim 1 since claim 25, for example, does not require the same features as recited in claim 1. Therefore, the Applicant’s argument is not found to be persuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because the drawings are not of sufficient quality such that all details in the drawing are readable. Specifically, details in Figures 1-3 such as the labels are not clear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of the Claims
	Claims 1-2, 8, 15, 25, 28-31, 50, 52, 62, 68, 75 and 83 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 19: “CCS” should be amended to read “Cold Crank Simulated (CSS)” as it is the first occurrence of the abbreviation.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wu et al. (US 2014/0323665 A1, cited in the IDS dated 01/10/2020 or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 2014/0323665 A1).
	In regards to claims 1, 8 and 15, Wu teaches a polyalphaolefin (PAO) produced by oligomerization and isomerization that are isomerized and hydrogenated dimers of tetradecene, 1-hexadecene and 1-octadecene (C14-C18 olefin monomers), which provides C28 to C36 dimers (Abstract; [0019]; [0028]; [0040]; [0080]). The product may be at least 80 wt% dimer, with examples disclosed by Wu comprising 100% dimer fraction, as the dimer fractions may be isolated from trimers and higher oligomers ([0040]; Examples). The polyalphaolefin product may have a pour point less than -40oC ([0084]). 
	The polyalphaolefin products appears to be similar to the products of the Applicant’s invention which are dimers of C14-C18 olefins that have been isomerized to improve pour point and affect branching location, and hydrogenated to saturate the dimers. Therefore, the products will be expected to be similar to the Applicant’s saturated hydrocarbon base oil products and would be expected to have similar properties. 
It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102. In this instance, the Examiner cannot determine if the branching index, branching proximity, Noack Volatility and cold crank simulated dynamic viscosity properties are inherently possessed properties that anticipate or render obvious the claimed invention, and therefore the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.

	In regards to claim 2, Wu teaches that the polyalphaolefin product may have a viscosity index preferably above 130, preferably above 140, or preferably above 150 ([0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772